Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to the application filed on 07/28/2021.
Claims 1-18 are pending in this Office Action. Claims 1, 15 and 20 are independent claims.
Priority
Applicant’s claim for the benefit of a prior-filed application 16203548, filed 11/28/2018 ,now U.S. Patent #11106686 and the application 16203548’s Claims of Priority from Provisional Application 62591666, filed 11/28/2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Information Disclosure Statement
The information disclosure statements filed 07/28/2021 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been electronically signed as attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11106686. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 11106686 discloses more details in logic assets with the application scenario.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claims 1-20 of the instant application is fully disclosed by the U.S. Patent No. 11106686.

The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in U.S. Patent No. 11106686.
Instant Application
U.S. Patent No. 11106686
1. A system, comprising: 
hardware processing circuitry; 
a hardware memory storing instructions that when executed configure the hardware processing circuitry to perform operations comprising: 
establishing, via the hardware processing circuitry, a session for a first account; 
















storing a user specific database for the first account, the user specific database separately maintaining a set of long term affinity scores for a plurality of categories of content and a set of short term affinity scores for the plurality of categories of content, the set of long term affinity scores being determined based on disconnected activity of the first account and represents characteristics of a plurality of user accounts, the set of short term affinity scores being determined based content viewing activity performed by the first account during the established session; 
determining, via the hardware processing circuitry, based on the set of long term affinity scores, a first ranking for content prior to receiving a request for the content from the first account; 






determining, via the hardware processing circuitry, in response to receiving the request for content from the first account, characteristics of the first account based on the content viewing activity of the first account during the established session, the characteristics representing current content viewing preferences associated with the first account comprising the set of short term affinity scores for the plurality of categories of content; 
modifying the first ranking, determined prior to receiving the request for content from the first account, based the characteristics that represent the current content viewing preferences associated with the first account; and 

generating for display, via the established session, the content based on the modified first ranking.

2. The system of claim 1, wherein the characteristics that represent the current content viewing preferences associated with the first account comprise affinity scores for the categories of content, the operations further comprising periodically determining new content rankings, wherein a time period during which the activity is performed by the first account during the established session is shorter than a time period associated with the set of long term affinity scores.

3. The system of claim 1, the operations further comprising: 
determining the characteristics of the plurality of user accounts based on content viewing activity of the plurality of user accounts over a first time period; 
clustering the characteristics of a plurality of users to generate a plurality of value sets, each value set defining value ranges for at least some of the characteristics, and each value set based on characteristics of at least two accounts; 
associating a content ranking with each of the plurality of value sets; and matching one of the plurality of value sets to the first account based on the characteristics of the first account.
4. The system of claim 3, wherein the generating of the plurality of value sets comprises generating at least a portion of the value sets to include blank or empty values for at least some of the plurality of characteristics.

5. The system of claim 3, the operations further comprising determining a value set having a highest number of characteristics of the first user account that fall within value ranges defined by the value set.


6. The system of claim 5, the operations further comprising associating a weight with each characteristic of the first user account, and wherein determining the matching value set comprises determining a value set having a highest weighted number of characteristics of the first user account that fall within the value ranges defined by the value set.


7. The system of claim 1, the operations further comprising: storing historical information for a plurality of stories, the historical information indicating a user that viewed a story, whether the user clicked on the story, whether the user watched a complete story, and an amount of time the user watched the story; and determining the ranking of content based on the stored historical information.


8. The system of claim 1, the operations further comprising generating the first ranking asynchronously and modifying the first ranking synchronously during the established session.

9. The system of claim 1, the operations further comprising: generating a plurality of rankings; selecting one of the rankings as the first ranking asynchronously based on the first account; generating a second ranking synchronously with the established session associated with the first account; and generating a third ranking by combining the selected one of the rankings with the generated second ranking.

10. The system of claim 1, the operations further comprising: 
periodically re-determining the characteristics of the plurality of user accounts based on content viewing activity of the plurality of user accounts over new periods of time; and 
re-clustering the characteristics of a plurality of users to generate a plurality of value sets, each value set defining value ranges for at least some of the characteristics, and each value set based on characteristics of at least two accounts.


11. The system of claim 1, the operations further comprising: selecting a plurality of content items based on categories of the plurality of content items to determine the first ranking in proportion to the set of long term affinity scores or the set of short term affinity scores.

12. The system of claim 11, the operations further comprising: 
determining that the set of long term affinity scores comprises a first affinity score for a first category of the plurality of categories and a second affinity score for a second category of the plurality of categories, the second affinity score being lower than the first affinity score; 
selecting, based on the first category, a first set of content items of the plurality of content items, the first set of content items comprising a first number of content items determined based on the first affinity score; and 
in response to determining that the second affinity score is lower than the first affinity score, selecting, based on the second category, a second set of content items of the plurality of content items that includes a second number of content items fewer than the first number of content items.

13. The system of claim 1, the operations further comprising: 
selecting a list of a plurality of content items to display as the content based on the modified first ranking; 
identifying one or more high priority content items; and 
randomly adding the one or more high priority content items into the list of the plurality of content items independently of the set of long term and set of short term affinity scores.

14. The system of claim 1, wherein the set of short term affinity scores for the plurality of categories of content is computed as a percentage of content classified as a respective category of the plurality of categories that is consumed by the first account.




15. A method, comprising: 
establishing, via hardware processing circuitry, a session for a first account; 













storing a user specific database for the first account, the user specific database separately maintaining a set of long term affinity scores for a plurality of categories of content and a set of short term affinity scores for the plurality of categories of content, the set of long term affinity scores being determined based on disconnected activity of the first account and represents characteristics of a plurality of user accounts, the set of short term affinity scores being determined based content viewing activity performed by the first account during the established session; 





determining, via the hardware processing circuitry, based on the set of long term affinity scores, a first ranking for content prior to receiving a request for the content from the first account; 

determining, via the hardware processing circuitry, in response to receiving the request for content from the first account, characteristics of the first account based on the content viewing activity of the first account during the established session, the characteristics representing current content viewing preferences associated with the first account comprising the set of short term affinity scores for the plurality of categories of content; 
modifying the first ranking, determined prior to receiving the request for content from the first account, based the characteristics that represent the current content viewing preferences associated with the first account; and 
generating for display, via the established session, the content based on the modified first ranking.


16. The method of claim 15, further comprising: storing historical information for a plurality of stories, the historical information indicating a user that viewed a story, whether the user clicked on the story, whether the user watched a complete story, and an amount of time the user watched the story; and determining the ranking of content based on the stored historical information.

17. The method of claim 15, further comprising receiving a request to view content within the established session, wherein the display of the content is in response to the request.

18. The method of claim 17, further comprising generating a value set and associating a defined ranking with the value set prior to reception of the request, wherein the display of the content is based on the defined ranking.

19. The method of claim 15, further comprising: 
periodically re-determining the characteristics of the plurality of user accounts based on content viewing activity of the plurality of user accounts over new periods of time; and 
re-clustering the characteristics of a plurality of users to generate a plurality of value sets, each value set defining value ranges for at least some of the characteristics, and each value set based on characteristics of at least two accounts of a social network.

20. A non-transitory computer readable medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising: 
establishing, via hardware processing circuitry, a session for a first account; 


















storing a user specific database for the first account, the user specific database separately maintaining a set of long term affinity scores for a plurality of categories of content and a set of short term affinity scores for the plurality of categories of content, the set of long term affinity scores being determined based on disconnected activity of the first account and represents characteristics of a plurality of user accounts, the set of short term affinity scores being determined based content viewing activity performed by the first account during the established session; 







determining, via the hardware processing circuitry, based on the set of long term affinity scores, a first ranking for content prior to receiving a request for the content from the first account; 

determining, via the hardware processing circuitry, in response to receiving the request for content from the first account, characteristics of the first account based on the content viewing activity of the first account during the established session, the characteristics representing current content viewing preferences associated with the first account comprising the set of short term affinity scores for the plurality of categories of content; 

modifying the first ranking, determined prior to receiving the request for content from the first account, based the characteristics that represent the current content viewing preferences associated with the first account; and 
generating for display, via the established session, the content based on the modified first ranking.

1. A system, comprising: 
hardware processing circuitry; 
a hardware memory storing instructions that when executed configure the hardware processing circuitry to perform operations comprising: 
determining, via the hardware processing circuitry, characteristics of a plurality of user accounts based on content viewing activity of the plurality of user accounts over a first time period; 
clustering, via the hardware processing circuitry, the characteristics of a plurality of users to generate a plurality of value sets, each value set defining value ranges for at least some of the characteristics, and each value set based on characteristics of at least two accounts of a social network; 
associating, via the hardware processing circuitry, a content ranking with each of the plurality of value sets; 
establishing, via the hardware processing circuitry, a session for a first account of the social network; 
storing a user specific database for the first account, the user specific database separately maintaining a set of long term affinity scores for a plurality of categories of content and a set of short term affinity scores for the plurality of categories of content, the set of long term affinity scores being determined based on disconnected activity of the first account and represents the characteristics of the plurality of user accounts, the short term affinity scores being determined based content viewing activity performed by the first account during the established session; 
matching, via the hardware processing circuitry, one of the plurality of value sets to the first account based on characteristics of the first account; determining, via the hardware processing circuitry, based on the set of long term affinity scores, a first ranking for the first account associated with the matching one of the plurality of value sets prior to receiving a request for content from the first account; 
determining, via the hardware processing circuitry, in response to receiving the request for content from the first account, a second set of characteristics of the first account based on the content viewing activity of the first account over a second time period, the second set of characteristics representing current content viewing preferences associated with the first account comprising the short term affinity scores for the plurality of categories of content; 
modifying the first ranking, determined prior to receiving the request for content from the first account, based the second set of characteristics that represent the current content viewing preferences associated with the first account comprising affinity scores for the categories of content; and 
displaying, via the session, the content based on the modified first ranking.


2. The system of claim 1, the operations further comprising periodically determining new content rankings for each of the plurality of value sets, wherein the second time period during which the activity is performed by the first account during the established session is shorter than the first time period associated with the set of long term affinity scores.



3. The system of claim 1, wherein the value sets are represented as vectors, each element of a vector indicating a value range for a characteristic of the plurality of characteristics.













4. The system of claim 1, wherein the generating of the plurality of value sets comprises generating at least a portion of the value sets to include blank or empty values for at least some of the plurality of characteristics.

5. The system of claim 1, wherein determining a matching value set comprises determining a value set having a highest number of characteristics of the first user account that fall within value ranges defined by the value set.


6. The system of claim 5, the operations further comprising associating a weight with each characteristic of the first user account, and wherein determining the matching value set comprises determining a value set having a highest weighted number of characteristics of the first user account that fall within the value ranges defined by the value set.

7. The system of claim 1, the operations further comprising storing historical information for a plurality of stories, the historical information indicating a user that viewed a story, whether the user clicked on the story, whether the user watched a complete story, an amount of time the user watched the story, and determining the ranking of content for each of the plurality of value sets based on the stored historical information.

8. The system of claim 1, the operations further comprising generating the first ranking asynchronously and modifying the first ranking synchronously during the session.

9. The system of claim 1, the operations further comprising: associating a plurality of rankings with a given one of the value sets; selecting one of the rankings as the first ranking asynchronously based on the first account; generating a second ranking synchronously with the session associated with the first account; and generating a third ranking by combining the selected one of the rankings with the generated second ranking.

10. The system of claim 1, the operations further comprising: 
periodically re-determining the characteristics of the plurality of user accounts based on content viewing activity of the plurality of user accounts over new periods of time; and 
re-clustering the characteristics of a plurality of users to generate a plurality of value sets, each value set defining value ranges for at least some of the characteristics, and each value set based on characteristics of at least two accounts of a social network.

11. The system of claim 1, the operations further comprising: selecting a plurality of content items based on categories of the plurality of content items to determine the first ranking in proportion to the set of long term affinity scores or the set of short term affinity scores.

12. The system of claim 11, the operations further comprising: 
determining that the set of long term affinity scores comprises a first affinity score for a first category of the plurality of categories and a second affinity score for a second category of the plurality of categories, the second affinity score being lower than the first affinity score; 
selecting, based on the first category, a first set of content items of the plurality of content items, the first set of content items comprising a first number of content items determined based on the first affinity score; and 
in response to determining that the second affinity score is lower than the first affinity score, selecting, based on the second category, a second set of content items of the plurality of content items that includes a second number of content items fewer than the first number of content items.

13. The system of claim 1, the operations further comprising: 
selecting a list of a plurality of content items to display as the content based on the modified first ranking; 
identifying one or more high priority content items; and 
randomly adding the one or more high priority content items into the list of the plurality of content items independently of the long term and short term affinity scores.

14. The system of claim 1, wherein the short term affinity scores for the plurality of categories of content is computed as a percentage of content classified as a respective category of the plurality of categories that is consumed by the first account.

15. A method, comprising: 
determining, via hardware processing circuitry, characteristics of a plurality of user accounts based on content viewing activity of the plurality of user accounts over a first time period; 
clustering, via the hardware processing circuitry, the characteristics of a plurality of users to generate a plurality of value sets, each value set defining value ranges for at least some of the characteristics, and each value set based on characteristics of at least two accounts of a social network; 
associating, via the hardware processing circuitry, a content ranking with each of the plurality of value sets; 
establishing, via the hardware processing circuitry, a session for a first account of the social network; 
storing a user specific database for the first account, the user specific database separately maintaining a set of long term affinity scores for a plurality of categories of content and a set of short term affinity scores for the plurality of categories of content, the set of long term affinity scores being determined based on disconnected activity of the first account and represents the characteristics of the plurality of user accounts, the short term affinity scores being determined based content viewing activity performed by the first account during the established session; 
matching, via the hardware processing circuitry, one of the plurality of value sets to the first account based on characteristics of the first user account; 
determining, via the hardware processing circuitry, based on the set of long term affinity scores, a first ranking for the first account associated with the matching one of the plurality of value sets prior to receiving a request for content from the first account; 
determining, via the hardware processing circuitry, in response to receiving the request for content from the first account, a second set of characteristics of the first account based on the content viewing activity of the first account over a second time period, the second set of characteristics representing current content viewing preferences associated with the first account comprising the short term affinity scores for the plurality of categories of content; 
modifying the first ranking, determined prior to receiving the request for content from the first account, based the second set of characteristics that represent the current content viewing preferences associated with the first account comprising affinity scores for the categories of content; and 
displaying, via the session, the content based on the modified first ranking.





16. The method of claim 15, further comprising: storing historical information for a plurality of stories, the historical information indicating a user that viewed a story, whether the user clicked on the story, whether the user watched a complete story, an amount of time the user watched the story, and determining the ranking of content for each of the plurality of value sets based on the stored historical information.

17. The method of claim 15, further comprising receiving a request to view content within the session, wherein the display of the content is in response to the request.

18. The method of claim 17, further comprising generating a value set and associating a defined ranking with the value set prior to reception of the request, wherein the display of the content is based on the defined ranking.


19. The method of claim 15, further comprising: 
periodically re-determining the characteristics of the plurality of user accounts based on content viewing activity of the plurality of user accounts over new periods of time; and 
re-clustering the characteristics of a plurality of users to generate a plurality of value sets, each value set defining value ranges for at least some of the characteristics, and each value set based on characteristics of at least two accounts of a social network.

20. A non-transitory computer readable medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising: 


determining, via hardware processing circuitry, characteristics of a plurality of user accounts based on content viewing activity of the plurality of user accounts over a first time period; 
clustering, via the hardware processing circuitry, the characteristics of a plurality of users to generate a plurality of value sets, each value set defining value ranges for at least some of the characteristics, and each value set based on characteristics of at least two accounts of a social network, associating, via the hardware processing circuitry, a content ranking with each of the plurality of value sets; 
establishing, via the hardware processing circuitry, a session for a first account of the social network; 
storing a user specific database for the first account, the user specific database separately maintaining a set of long term affinity scores for a plurality of categories of content and a set of short term affinity scores for the plurality of categories of content, the set of long term affinity scores being determined based on disconnected activity of the first account and represents the characteristics of the plurality of user accounts, the short term affinity scores being determined based content viewing activity performed by the first account during the established session; 
matching, via the hardware processing circuitry, one of the plurality of value sets to the first account based on characteristics of the first user account; 
determining, via the hardware processing circuitry, based on the set of long term affinity scores, a first ranking for the first account associated with the matching one of the plurality of value sets prior to receiving a request for content from the first account; 
determining, via the hardware processing circuitry, in response to receiving the request for content from the first account, a second set of characteristics of the first account based on the content viewing activity of the first account over a second time period, the second set of characteristics representing current content viewing preferences associated with the first account comprising the short term affinity scores for the plurality of categories of content; 
modifying the first ranking, determined prior to receiving the request for content from the first account, based the second set of characteristics that represent the current content viewing preferences associated with the first account comprising affinity scores for the categories of content; and 
displaying, via the session, the content based on the modified first ranking.







“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 103
The following is a quotation of - 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under - 35 USC § 103 as being unpatentable over 
Dubey et al.: “SYSTEM AND METHOD FOR SERVING ELECTRONIC CONTENT” (United States Patent Application Publication US 20140207564 A1, filed January 18, 2013; and published July 24, 2014, hereafter “Dubey”), in view of
 Tseng: “PROVIDING CONTEXT RELEVANT SEARCH FOR A USER BASED ON LOCATION AND SOCIAL INFORMATION” (United States Patent Application Publication US 20120166432 A1, filed December 22, 2010; and published June 28, 2012), and further in view of
FENG et al.: “QUESTION RECOMMENDING METHOD, APPARATUS AND SYSTEM” (United States Patent Application Publication US 20160239738 A1, filed DATE PUBLISHED 2016-08-18; and published DATE FILED 2016-04-21, hereafter “FENG”).

As per claim 1, Dubey teaches a system, comprising: 
hardware processing circuitry (See Fig. 5 and [0102], the content serving system is equipped with processor); 
a hardware memory storing instructions that when executed configure the hardware processing circuitry to perform operations (See [0103]-[0104], Fig. 5 and [0102], logic comprises processor-executable instructions may be loaded into memory 504 for execution by processor 502) comprising: 
establishing, via the hardware processing circuitry, a session for a first account (See [002], the system serves content for presentation to users via the client application, a web browser or other application program capable of presenting content items to a user, and may execute on a portable or stationary computing or communication device operated by a user. Here the communicating device is the hardware processing circuitry and content presentation to a user teaches a session for the user, who reads on a first account).
Dubey does not explicitly teach storing a user specific database for the first account, the user specific database separately maintaining a set of long term affinity scores for a plurality of categories of content and a set of short term affinity scores for the plurality of categories of content, the set of long term affinity scores being determined based on disconnected activity of the first account and represents characteristics of a plurality of user accounts, the set of short term affinity scores being determined based content viewing activity performed by the first account during the established session. 
On the other hand, as an analogous art on searching and serving content based on user preference, Tseng teaches storing a user specific database for the first account, the user specific database maintaining a set of long term affinity scores for a set of categories of content (See [0088], [0090], [0094], the second user's interests are considered when determining which content objects to initially provide to the first user, the social networking system may impute the interests of the second user that are similar to the common interest based on content of various categories, including food and beverages, and the system first calculates the relevance score for content objects associated with the common interest to users. The score reads on the affinity score).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Tseng’s teaching with Dubey because Tseng is dedicated to providing search results relevant to the user based on their current location as well as their social information, and Dubey is dedicated to matching a content item's daily budget expenditure to the activity of its target audience and, the combined teaching of Tsing with Dubey reference would have enabled Dubey to provide more desirable content to users based on affinity scores of content to users’ interest.
However, it is noted that Dubey in view of Tseng does not explicitly that separately maintaining a set of long term affinity scores for a plurality of categories of content and a set of short term affinity scores for the plurality of categories of content(See [0017], [00141], the server includes an interest vector calculation module being configured to calculate a short-term interest, a long-term interest, and the vector weighting coefficients of the short-term and long-term interest of the users are calculated and compared)
Yet, as an analogous art on managing and calculating user interests, Feng teaches a set of long term affinity scores for a plurality of categories of content and a set of short term affinity scores for the plurality of categories of content (See [0017], [00141], the server includes an interest vector calculation module being configured to calculate a short-term interest, a long-term interest, and the vector weighting coefficients of the short-term and long-term interest of the users are calculated and compared. The long-term and short-term interests are separately calculated for comparison suggests the two interests are separately maintained).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine FENG’s teaching with Dubey in view of Tseng because, FENG is dedicated to providing question-and-answer interaction platforms for the vast majority of users, Tseng is dedicated to providing search results relevant to the user based on their current location as well as their social information, and Dubey is dedicated to matching a content item's daily budget expenditure to the activity of its target audience and, the combined teaching of FENG with Dubey in view of Tseng reference would have enabled Dubey in view of Tseng to provide more better matching content items to users that meets users interests and capabilities.
Dubey in view of Tseng, and further in view of FENG teaches the following:
the set of long term affinity scores being determined based on disconnected activity of the first account and represents characteristics of a plurality of user accounts, the set of short term affinity scores being determined based content viewing activity performed by the first account during the established session (See FENG:  [0174] The online recommending service apparatus 522 is configured to calculate a short-term interest of the user according to real-time answer records of the user within predetermined duration prior to a current time; acquire the group interest of the user according to the group interest model, and construct an interest vector of the user according to the long-term interest, the short-term interest, and the group interest of the user; acquire at least one candidate-for-recommendation question from a set of to-be-resolved questions according to multiple interest items in the interest vector; estimate, according to the CTR model, a probability of answering the candidate-for-recommendation question by the user; and select a to-be-recommended question from the at least one candidate-for-recommendation question according to the estimated probability, and recommend the to-be-recommended question to the client.);
determining, via the hardware processing circuitry, based on the set of long term affinity scores, a first ranking for content prior to receiving a request for the content from the first account (See Dubey: [0063] and Abstract, the probability may be calculated by considering out of all users having the first set of attributes that were presented a content item having the particular set of attributes, how many of the users acted on the content item. This type of calculation may be performed for any number of groups/classifications of users and for any number of groups/classifications of content items. For each content item, a history indicating the frequency (e.g., total number) and/or recency with which impressions of the candidate item were previously presented to the user is retrieved and used to determine a modifier value, which is applied to a calculated or generated probable click-through-rate (pCTR) to produce a modified probability that the user would act on the item if it is served to him or her. Each item's estimated value is computed by multiplying a bid associated with the item and the modified probability; the results are ranked and the top-ranked item(s) are served. Here the user reads on the first account, and the content’s probability of being clicked by the account was calculated and result ranked before the content was requested by or served to the first account); 
determining, via the hardware processing circuitry, in response to receiving the request for content from the first account, characteristics of the first account based on the content viewing activity of the first account during the established session(See Dubey: [0055] and [0063], data may continue to be collected during execution of the illustrated method and afterward and the data may be continually updated as content items continue to be served by the content-serving system; and the probability may be calculated by considering out of all users having the first set of attributes that were presented a content item having the particular set of attributes, how many of the users acted on the content item. This type of calculation may be performed for any number of groups/classifications of users and for any number of groups/classifications of content items. For a second set of characteristics of the first account, at [0068], Dubey teaches “a new content request or query is received, … the system may retrieve or receive a profile or set of attributes associated with the user” in which a profile retrieved or received is interpreted a second set of attributes; and at [0128], “one target audience may be defined based on a single attribute … Another target audience may be defined by two (or more) attributes” teaches the first account may be retrieved based on a second set of attribute(s) under different target audiences), 
the characteristics representing current content viewing preferences associated with the first account comprising the set of short term affinity scores for the plurality of categories of content (See Tseng: [0005], each search result is associated with one or more third-party content objects stored as part of the social networking system. The third-party content objects comprise categories. A relevance score is then calculated for each search result based on how well the categories of the associated third-party content objects match up with the user's social information, the proximity between a third-party content object's location and the user's current location, and whether the current time falls within a delivery time range. The search results are then ranked according to the relevance scores, and provided to the user. Here the relevance score is interpreted the affinity score of categories of content objects); 
modifying the first ranking, determined prior to receiving the request for content from the first account, based the characteristics that represent the current content viewing preferences associated with the first account (See Tseng: [0036]-[0037], categories may reflect various categories of user interests, and the third-party content object log 270 includes logic for storing user exposures to third-party content objects and associations between users and objects. The exposure information can be used to determine whether to expose the user to the same or similar content objects, and for adjusting the ranking and selection of content objects on the basis of whether the user previously has been exposed to the same or similar content object. In addition, if a user becomes associated with a content object via an action, e.g., uses an incentive, goes to the location, etc., that information also is stored, and can be used for re-ranking and re-selecting the content objects. Here the exposure information is interpreted as attributes of user and viewing preference); and 
generating for display, via the established session, the content based on the modified first ranking (See Tseng: [0115] and [0013], a list of ranked results or selected items is created, where the results are ranked/selected according to their respective relevance scores and a client device may display a ranked list of search results to a user of a social networking system, where the search results are presented based on the user's location and social information.).

As per claim 2, Dubey in view of Tseng, and further in view of FENG teaches the system of claim 1, wherein the characteristics that represent the current content viewing preferences associated with the first account comprise affinity scores for the categories of content, the operations further comprising periodically determining new content rankings, wherein a time period during which the activity is performed by the first account during the established session is shorter than a time period associated with the set of long term affinity scores (See Tseng: [0005], each search result is associated with one or more third-party content objects stored as part of the social networking system. The third-party content objects comprise categories. A relevance score is then calculated for each search result based on how well the categories of the associated third-party content objects match up with the user's social information, the proximity between a third-party content object's location and the user's current location, and whether the current time falls within a delivery time range. The search results are then ranked according to the relevance scores, and provided to the user. Here the relevance score is interpreted the affinity score of categories of content objects; and Dubey: [0063], [0068] and [0072], new content item is requested and received and the item is ranked; and users matching one set of attributes (e.g., between 26 and 30, male, working as software engineers), one probability may be calculated indicating their likelihood of acting on a content item having a particular set of attributes (e.g., target audience attributes)).

As per claim 3, Dubey in view of Tseng, and further in view of FENG teaches the system of claim 1, the operations further comprising: 
determining the characteristics of the plurality of user accounts based on content viewing activity of the plurality of user accounts over a first time period (See Dubey: [0033] and [0035], a user's profile may reflect any number of attributes or characteristics of the user, including personal (e.g., gender, age range), professional (e.g., job title, employer, industry), social (e.g., organizations the user is a member of, geographic area of residence), educational (e.g., degree, university attended), etc. and  recorded user actions regarding content items presented to the users (e.g., clicks, follow-on requests), to include identities of the user and the content item acted on, what action was taken, etc.); 
clustering the characteristics of a plurality of users to generate a plurality of value sets, each value set defining value ranges for at least some of the characteristics, and each value set based on characteristics of at least two accounts (See Dubey: [0081], a correlation between attributes of a group of users and attributes of a content item considered for serving to a target user (or attributes of a target audience of the item) may be derived, and may have no personal relation to the target user. The correlation may be derived to a pCTR, probable of clicking through rate, the proper probability modifier dynamically adjusts the pCTR (and estimated value) based on the user's current context, to account for how frequently (and/or recently) the content item was served to the user. The derived correlation between grouped user attributes and content attribute teaches the characteristic clustering and the value sets); 
associating a content ranking with each of the plurality of value sets (See Dubey: [0126] and abstract, the target audience is defined by one or more attribute /value pairs, each of which identifies one attribute of a user that the content item targets (e.g., industry, age, gender, geographic location, job, education, income, skills) and a corresponding value or set of values for that attribute. For each content item, a history indicating the frequency (e.g., total number) and/or recency with which impressions of the candidate item were previously presented to the user is retrieved and used to determine a modifier value, which is applied to a calculated or generated probable click-through-rate (pCTR) to produce a modified probability that the user would act on the item if it is served to him or her and each item's estimated value is computed and the results are ranked. Here the audience targeted by the content item teaches at least two users (user accounts) with the initiating content item as a value set); and 
matching one of the plurality of value sets to the first account based on the characteristics of the first account (See Dubey: [0063], users matching one set of attributes (e.g., between 26 and 30, male, working as software engineers), one probability may be calculated indicating their likelihood of acting on a content item having a particular set of attributes (e.g., target audience attributes). The fist account is the account for users having the same value sets).

As per claim 4, Dubey in view of Tseng, and further in view of FENG teaches the system of claim 3, wherein the generating of the plurality of value sets comprises generating at least a portion of the value sets to include blank or empty values for at least some of the plurality of characteristics (See Dubey: [0076] One user may be considered similar to another if they share a threshold number of common attributes (e.g., age ranges, job titles, gender). Here the job titles is empty when user is unemployed).

As per claim 5, Dubey in view of Tseng, and further in view of FENG teaches the system of claim 3, the operations further comprising determining a value set having a highest number of characteristics of the first user account that fall within value ranges defined by the value set (See Dubey: [0076]: user may be considered similar to another if they share a threshold number of common attributes (e.g., age ranges, job titles, gender). Here the age ranges set forth a highest value such that the ages of the first user account that fall within age range).

As per claim 6, Dubey in view of Tseng, and further in view of FENG teaches the system of claim 5, the operations further comprising 
associating a weight with each characteristic of the first user account (See Dubey: [0081], the probability represented by a pCTR may be derived from a correlation between attributes of a group of users and attributes of a content item considered for serving to a target user (or attributes of a target audience of the item), and may have no personal relation to the target user. In contrast, the proper probability modifier dynamically adjusts the pCTR (and estimated value) based on the user's current context, to account for how frequently (and/or recently) the content item was served to the user. Here pCTR is interpreted the weight), and 
wherein determining the matching value set comprises determining a value set having a highest weighted number of characteristics of the first user account that fall within the value ranges defined by the value set (See Dubey: [0079], pCTR the weight may be set 0.0 to 1.0 in which 1.0 is the highest).

As per claim 7, Dubey in view of Tseng, and further in view of FENG teaches the system of claim 1, the operations further comprising: 
storing historical information for a plurality of stories, the historical information indicating a user that viewed a story, whether the user clicked on the story, whether the user watched a complete story, and an amount of time the user watched the story (See Dubey: [0130] In particular, and as described below, a content item's performance (or expenditure of its budget) may be examined at multiple times during a budget period, and compared to a forecasted performance (or pattern of budget expenditure) derived from the recorded history activity of the target audience. To assist in the generation of forecasts, and aid this examination, the historical data may be divided into corresponding portions or intervals of a day); and 
determining the ranking of content based on the stored historical information (See Dubey Abstract: for each item, a history indicating the frequency (e.g., total number) and/or recency with which impressions of the candidate item were previously presented to the user is retrieved and used to determine a modifier value, which is applied to a calculated or generated probable click-through-rate (pCTR) to produce a modified probability that the user would act on the item if it is served to him or her. Each item's estimated value is computed by multiplying a bid associated with the item and the modified probability; the results are ranked and the top -ranked item(s) are served).

As per claim 8, Dubey in view of Tseng, and further in view of FENG teaches the system of claim 1, the operations further comprising generating the first ranking asynchronously and modifying the first ranking synchronously during the established session (See Tseng: [0035] and [0037], ranking the content objects for a user based on relevance scores for each third-party content object; and information about user exposure to third-party content objects and associations between users and objects can be used to determine whether to expose the user to the same or similar content objects, and for adjusting the ranking and selection of content objects on the basis of whether the user previously has been exposed to the same or similar content object. In addition, if a user becomes associated with a content object via an action, e.g., uses an incentive, goes to the location, etc., that information also is stored, and can be used for re-ranking and re-selecting the content objects. Ranking conducted on relevance score teaches ranking asynchronously and re-ranking content objects based on user exposure information teaches re-ranking synchronously with exposing user to the exposure information).

As per claim 9, Dubey in view of Tseng, and further in view of FENG teaches the system of claim 1, the operations further comprising: 
generating a plurality of rankings (See Tseng: [0035] and [0037], ranking the content objects for a user based on relevance scores of exposure information for each third-party content object); 
selecting one of the rankings as the first ranking asynchronously based on the first account (See Tseng: [0035] and [0037], ranking the content objects for a user based on relevance scores of exposure information for each third-party content object); 
generating a second ranking synchronously with the established session associated with the first account (See Tseng: [0035] and [0037], if a user becomes associated with a content object via an action, e.g., uses an incentive, goes to the location, etc., that information also is stored, and can be used for re-ranking and re-selecting the content objects. Ranking conducted on relevance score teaches ranking asynchronously and re-ranking content objects based on user exposure information teaches re-ranking synchronously with exposing user to the exposure information. Here re-ranking is a second ranking); and 
generating a third ranking by combining the selected one of the rankings with the generated second ranking (See Tseng: [0035] and [0037], if a user becomes associated with a content object via an action, e.g., uses an incentive, goes to the location, etc., that information also is stored, and can be used for re-ranking and re-selecting the content objects. Ranking conducted on relevance score teaches ranking asynchronously and re-ranking content objects based on user exposure information teaches re-ranking synchronously with exposing user to the exposure information. Here re-ranking is a ranking performed repeatedly).

As per claim 10, Dubey in view of Tseng, and further in view of FENG teaches the system of claim 1, the operations further comprising: 
periodically re-determining the characteristics of the plurality of user accounts based on content viewing activity of the plurality of user accounts over new periods of time (See Dubey: Fig. 2 and [0067], data may be collected whenever content items are served. Logic may then execute periodically to analyze the data, update action likelihoods, calculate new or updated probabilities (or pCTRs) for different collections of content items and/or users, derive new or updated probability modifiers, test one or more modifiers during live operation of the content-serving system, etc.); and 
re-clustering the characteristics of a plurality of users to generate a plurality of value sets, each value set defining value ranges for at least some of the characteristics, and each value set based on characteristics of at least two accounts (See Dubey: [0154]-[0156], multiple forecasts of estimated activity will be generated for a given period, and will be compared to actual activity during that period to determine which forecast was most accurate. Over time, it may be determined that estimates for one target audience, such as an audience defined by industry and geographic location, are relatively accurate, while estimates for another target audience, such as one defined by age and job title, are relatively inaccurate. Subsequently, when a graph of estimated activity is needed for a particular content item that targets multiple attributes, such as age, industry and job title, the forecast that is generated may reflect attributes that have previously yielded relatively accurate results. For example, the system may generate a forecast for an audience defined solely by the content item's target industry (or industries), without considering the age and job title attributes).

As per claim 11, Dubey in view of Tseng, and further in view of FENG teaches the system of claim 1, the operations further comprising: 
selecting a plurality of content items based on categories of the plurality of content items to determine the first ranking in proportion to the set of long term affinity scores or the set of short term affinity scores (See Tseng: [0035] [0037] and [0056], received content objects are assigned 325 categories, locations, and delivery time ranges; and if a user becomes associated with a content object via an action, e.g., uses an incentive, goes to the location, etc., that information also is stored, and can be used for re-ranking and re-selecting the content objects. Ranking conducted on relevance score teaches ranking asynchronously and re-ranking content objects based on user exposure information teaches re-ranking synchronously with exposing user to the exposure information. Here re-ranking is a second ranking).

As per claim 12, Dubey in view of Tseng, and further in view of FENG teaches the system of claim 11, the operations further comprising: 
determining that the set of long term affinity scores comprises a first affinity score for a first category of the plurality of categories and a second affinity score for a second category of the plurality of categories, the second affinity score being lower than the first affinity score (See FENG: [0111], the vector weighting coefficient of the short-term interest of the user >the weighting coefficient vector of the long-term interest of the user >the vector weighting coefficient of the group interest of the user.); 
selecting, based on the first category, a first set of content items of the plurality of content items, the first set of content items comprising a first number of content items determined based on the first affinity score (See Tseng: [0059] From the relevance scores of the third-party content objects, the social networking system 130 selects 335 the third-party content objects for a user, e.g., from a ranking of highest relevance score to lowest, or by selection of the highest relevance scored items. Then, the social networking system 130 can then provide 340 the selected objects to a notification controller for serving to the user, or can directly serve the selected third-party content object to the user as the next notification, when one is due.); and 
in response to determining that the second affinity score is lower than the first affinity score, selecting, based on the second category, a second set of content items of the plurality of content items that includes a second number of content items fewer than the first number of content items (See Tseng: [0035] The relevance and ranking engine 225 includes logic for calculating a relevance score for third-party content objects relative to a user, for ranking the third-party content objects by their relevance scores, and for selecting third-party content objects for sending to users as notifications. To calculate the relevance score, the relevance and ranking engine 225 determines a location value).

As per claim 13, Dubey in view of Tseng, and further in view of FENG teaches the system of claim 1, the operations further comprising: 
selecting a list of a plurality of content items to display as the content based on the modified first ranking (See Dubey: [0049] The system may not only record what content items were served to a user in response to a particular request, but may also record where/how they were presented to the user. In particular, content items served by the system may be presented at specific locations within pages of content navigated by a user or otherwise displayed to the user. Those locations may be identified in the content requests, in which case the system may note where each item is presented.); 
identifying one or more high priority content items (See Dubey: [0069] In response to the request, the specified user's attributes and/or other information (e.g., attributes identifying target audiences of stored content items) are used to identify multiple candidate content items that could be served in response to the request; and Tseng: [0072], may identify that the user frequently interacts with incentive content object notifications s rather that informational content object notifications); and 
randomly adding the one or more high priority content items into the list of the plurality of content items independently of the set of long term and set of short term affinity scores (See Dubey: [0069] In response to the request, the specified user's attributes and/or other information (e.g., attributes identifying target audiences of stored content items) are used to identify multiple candidate content items that could be served in response to the request; and Tseng: [0072], may identify that the user frequently interacts with incentive content object notifications s rather that informational content object notifications).

As per claim 14, Dubey in view of Tseng, and further in view of FENG teaches the system of claim 1, wherein the set of short term affinity scores for the plurality of categories of content is computed as a percentage of content classified as a respective category of the plurality of categories that is consumed by the first account (See Feng: [0063] An interest of a user may be represented by an interest vector. The short-term interest of the user may be represented by a short-term interest vector. An interest item may include an interest keyword or an interest category. The short-term interest of the user is calculated according to a weight of each interest item in the short-term interest vector).

As per claims 15-19, the claims recite a method, comprising steps of the operations performed by the system as recited in claims 1, 7, 13, 8 and 10, respectively, and rejected above under 35 USC § 103 as being unpatentable over Dubey in view of Tseng, and further in view of FENG.
Therefore, claims 15-19 are rejected along the same rationale that rejected claims 1, 7, 13, 8 and 10, respectively.

As per claim 20, the claim recites a non-transitory computer readable medium comprising instructions that when executed configure hardware processing circuitry (See Dubey: [0103]-[0104], Fig. 5 and [0102], logic comprises processor-executable instructions may be loaded into memory 504 for execution by processor 502) to perform operations comprising steps performed by the system as recited in claim 1 and rejected above under 35 USC § 103 as being unpatentable over Dubey in view of Tseng, and further in view of FENG.
Therefore, claim 20 is rejected along the same rationale that rejected claim 1.

Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114.  The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 24, 2022